DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The grounds of rejection set forth below for claims 9 and 10 are the same as those set forth previously regarding claims 11 and 17, respectively. 
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 9-10, 12-16, 18-30 are pending. 


Claim Rejections - 35 USC § 103

Claims 9-10, 12-16, 18-30 are rejected under 35 U.S.C. 103 as obvious over Harrington et al. (US 2015/0299407) in view of Kaneko et al. (US 2010/0323810).
Regarding claim 9: Harrington is directed to a thermosetting resin composition for fiber reinforced composite material comprising:

	a domain of a curing agent ([0037]) 
	the thermosetting resin formulation (equivalent to the thermosetting resin composition) has a complex viscosity of 5 x 105 Pa.s to 1 x 107 Pa.s ([0072]), and therefore abuts the claimed range at 1 x 107 Pa.s. 
	A longest diameter of 1.5 mm or more of the thermosetting resin composition is not mentioned. 
Kaneko is directed to a shaft for a gold club made from a prepreg. The largest diameter of the shaft has a largest diameter of 13.5 mm ([0133] Kaneko). One skilled in the art would have been motivated to have made a fiber reinforced composite material having a longest diameter of 13.5 mm in Harrington to make a shaft for a gold club. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a composite material having a longest diameter within the scope of claim 9. 
While the specific gravity of the composition is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, and therefore the claimed and prior art products are identical or substantially identical and/or produced by identical or substantially identical processes.
Hence, Harrington at least suggests a thermosetting resin composition having a specific gravity and complex viscosity within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 10: Harrington is directed to a thermosetting resin composition for fiber reinforced composite material comprising:
	a domain of a base resin of a thermosetting resin ([0040]; and 
	a domain of a curing agent ([0037]) 
	the thermosetting resin formulation (equivalent to the thermosetting resin composition) has a complex viscosity of 5 x 105 Pa.s to 1 x 107 Pa.s ([0072]), and therefore abuts the claimed range at 1 x 107 Pa.s. 
	A longest diameter of 1.5 mm or more of the thermosetting resin composition is not mentioned. 
Kaneko is directed to a shaft for a gold club made from a prepreg. The largest diameter of the shaft has a largest diameter of 13.5 mm ([0133] Kaneko). One skilled in the art would have been motivated to have made a fiber reinforced composite material having a longest diameter of 13.5 mm in Harrington to make a shaft for a gold club. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a composite material having a longest diameter within the scope of claim 10. 
While the porosity of the composition is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
	In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention. 
Hence, Harrington at least suggests a thermosetting resin composition having a porosity within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 12: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 °C satisfies formula (1) is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	 
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention.
Hence, Harrington at least suggests a thermosetting resin composition wherein the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 C satisfies formula (1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 13: A hardening accelerator can be added (equivalent to a catalyst) ([0037]). Table 1 discloses a composition comprising 4.5 wt% accelerator [catalyst] in 100% of the thermosetting resin composition.  
Regarding claim 14: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate ([0094] Harrington). 
Regarding claim 15: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body ([0001] [0040] Harrington).  
Regarding claim 16: A method of producing a fiber reinforced composite material comprising:

a curing step of curing the thermosetting resin composition that is impregnated into the dry reinforcing fiber substrate and molded. ([0018]-[0020]). 
Regarding claim 18: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 °C satisfies formula (1) is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
	In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention. 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 19: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 °C satisfies formula (1) is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention.
Hence, Arai at least suggests a thermosetting resin composition wherein the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 C satisfies formula (1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 20-22: A hardening accelerator can be added (equivalent to a catalyst) ([0037]). Table 1 discloses a composition comprising 4.5 wt% accelerator [catalyst] in 100% of the thermosetting resin composition.  
Regarding claim 24: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate.
Regarding claims 23, 25-26: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate ([0094] Harrington).
Regarding claim 27: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body ([0001] [0040] Harrington).  
Regarding claim 28: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body.
Regarding claims 29-30: A total content of the crystalline component is not mentioned. However, it would not be clear what crystalline component is claimed. Nevertheless, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention.
Hence, Harrington at least suggests a thermosetting resin composition wherein the total content of the crystalline component is within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.



Claims 9-10, 12-16, 18-30 are rejected under 35 U.S.C. 103 as obvious over Arai et al. (US 2015/0210813) in view of Kaneko et al. (US 2010/0323810).
Regarding claim 9: Arai is directed to a thermosetting resin composition for fiber reinforced composite material comprising:
	a domain of a base resin of a thermosetting resin (D); and 
	a domain of a curing agent latent hardener (E) 
	Arai teaches the composition can further comprise a thermoplastic polyamide particles that should have the same specific gravity as the matrix resin, and is in a range of 0.9 to 2.0 ([0402] Arai). It follows the matrix thermosetting composition has a specific gravity of 0.9 to 2.0. 
While the complex viscosity of the composition is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, and therefore the claimed and prior art products are identical or substantially identical and/or produced by identical or substantially identical processes.
Hence, Arai at least suggests a thermosetting resin composition having a complex viscosity within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Arai does not specify the largest diameter. 
Kaneko is directed to a shaft for a gold club made from a prepreg. The largest diameter of the shaft has a largest diameter of 13.5 mm ([0133] Kaneko). One skilled in the art would have been motivated to have made a fiber reinforced composite material having a longest diameter of 13.5 mm in Arai to make a shaft for a gold club. Therefore, 
Regarding claim 10: Arai is directed to a thermosetting resin composition for fiber reinforced composite material comprising:
	a domain of a base resin of a thermosetting resin (D); and 
	a domain of a curing agent latent hardener (E) 
While the porosity and dynamic viscosity of the composition is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Arai does not specify the largest diameter. 
Kaneko is directed to a shaft for a gold club made from a prepreg. The largest diameter of the shaft has a largest diameter of 13.5 mm ([0133] Kaneko). One skilled in the art would have been motivated to have made a fiber reinforced composite material having a longest diameter of 13.5 mm in Arai to make a shaft for a gold club. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a composite material having a longest diameter within the scope of claim 11. 
Regarding claim 12: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
	In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention. 
Hence, Harrington at least suggests a thermosetting resin composition wherein the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 C satisfies formula (1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's 
Regarding claim 13: A hardening accelerator can be added (equivalent to a catalyst) and is used in an amount of 1-4 parts per 100 parts epoxy resin components ([0289] Arai) (equivalent to 1-4% by mass based on 100% by mass of the thermosetting resin composition). 
Regarding claim 14: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate ([0414] Arai). 
Regarding claim 15: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body. 
Regarding claim 16: A method of producing a fiber reinforced composite material comprising:
a molding step of melting the thermosetting resin composition and molding the thermosetting resin composition while impregnating the thermosetting resin composition into a dry reinforcing fiber substrate; and

Regarding claim 18: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 °C satisfies formula (1) is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention. 
Hence, Arai at least suggests a thermosetting resin composition wherein the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 C satisfies formula (1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 19: While the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 °C satisfies formula (1) is not specifically mentioned, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 

Hence, Arai at least suggests a thermosetting resin composition wherein the product of a curing time x (min) at 150 °C and a curing reaction progress rate y (%) after one week storage under an environment at 40 C satisfies formula (1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 20-22: A hardening accelerator can be added (equivalent to a catalyst) and is used in an amount of 1-4 parts per 100 parts epoxy resin components ([0289] Arai) (equivalent to 1-4% by mass based on 100% by mass of the thermosetting resin composition). 
Regarding claims 23, 25-26: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate.
Regarding claim 24: A preform for a fiber reinforced composite material is disclosed comprising the thermosetting resin and a dry reinforcing fiber substrate.
Regarding claim 27: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body. 
Regarding claim 28: A fiber reinforced composite material that is a molded body comprising the reinforced fiber substrate and the thermosetting resin composition impregnated into the reinforcing fiber substrate is disclosed wherein the thermosetting resin composition is present as a cured product in the molded body.
Regarding claims 29-30: A total content of the crystalline component is not mentioned. However, it would not be clear what crystalline component is claimed. Nevertheless, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
	Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition comprises an epoxy resin composition comprising curing agent that is blended together and used for making fiber reinforced composite materials, which is the same as that of the present invention.
Hence, Arai at least suggests a thermosetting resin composition wherein the total content of the crystalline component is within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Response to Arguments

Applicant's arguments filed 12/10/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7-8 Remarks) Kaneko fails to cure the deficiencies in Harrington and Arai since a longest diameter of the thermosetting resin composition is not taught. Applicant cites [0018] which states the composition is solid at room temperature. 
This argument is not found persuasive since while a prepreg is wound around cored mandrel, the mandrel is removed ([0046] Kaneko). Further, claim 1 does not exclude a thermosetting resin composition having the claimed diameter of Kaneko Further, the specification define the longest diameter such that a thermosetting resin composition having a longest diameter such that it would exclude the teachings of Kaneko. Moreover, the novel characteristics of the claimed invention do not appear to rely on a specific diameter of the thermoplastic composition. For at least these reasons, the rejections are maintained. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764